Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 16, 2021.  As directed by the amendment: claims 23, 32 and 38 have been amended, claims 1-22, 25-27 and 35 have been cancelled, and claims 47-48 have been added.  Thus, claims 23-24, 28-34 and 36-48 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 16, 2021, with respect to claims 23 and 38 have been fully considered and are persuasive.  The rejections of claims 23 and 38 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Deutsch on March 4, 2021.
The application has been amended as follows: 

Claim 32, line 7 “…retain the curvable…” should be “…retain the first end and the second end of the curvable…”.


Allowable Subject Matter
Claims 23-24, 28-34 and 36-48 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed sheath assembly. 
The closest prior art is Mouri et al. (Mouri), US 2013/0211382 A1.
Regarding claim 23, Mouri fails to teach among all the limitations or render obvious a sheath assembly as claimed, which includes the plurality of configurations including a first curved configuration in which the curvable tube is releasably retained in a 90º curve by the retainer while the interventional tool is advanced through the curvable tube and through the patient access opening, in combination with the total structure and function of the sheath assembly as claimed.  
Regarding claim 32, Mouri fails to teach among all the limitations or render obvious a sheath assembly as claimed, which includes a retainer having a plurality of tube retainers configured to releasably retain the first end and the second end of the curvable tube in a plurality of configurations, in combination with the total structure and function of the sheath assembly as claimed.  
Regarding claim 38, Mouri fails to teach among all the limitations or render obvious a sheath assembly as claimed, which includes a first curved configuration in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.A.D./Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783